Per Curiam.
Section 392 of the Practice Book provides that error in the finding shall be assigned, directly, (a) in finding without evidence a material fact as specified in a designated paragraph of the finding, or if as to a part of a paragraph, as to such part as is quoted; (b) in refusing to find a material fact which was admitted or undisputed; *702or (c) in finding a fact in language of doubtful meaning, so that its real significance may not clearly appear. The named defendant has filed six assignments of error directed to the finding. None of them conform to the rule. Neither the request for finding nor any part of the draft finding appears in the record as printed. It is impossible, therefore, to consider any of the assignments of error or to make any corrections in the finding. Practice Book § 397; Ungiechajer v. Matzsezk, 148 Conn. 724, 725, 169 A.2d 27.
There is no error.